Per Curiam,
The claim of the appellant, the County of Crawford, is for taxes which it alleges are due to it from the appellee, for the year 1917, on his personal property, on the ground that he was a resident of the county during that year. Whether he was or not was a question of fact for the court below, and its findings, justified by the testimony, are as follows: “On or about the middle of the month of November, 1916, he decided and formed and expressed an intention to change his permanent residence from the State of Pennsylvania, and to locate and establish his permanent residence and domicile in the State of California; in furtherance and pursuance of his said intention, on or about the 21st of November, 1916, the appellant removed from his residence in Titusville, Pennsylvania, with his family, and abandoned the same as his residence and domicile, and went to the State of California, where he arrived on or about the 25th day of November, 1916, and then and there, to wit, on December 1, 1916, in the City of Los Angeles, Los Angeles County, California, selected and moved into a home and established for himself and family a permanent residence, with the expressed determination and intension of making the same his future and pérmanent residence, and the said State his permanent domicile so long as he should live, and thereupon the appellant lost and ceased to have a residence in the State of Pennsylvania; the residence so acquired the appellant has kept and maintained as his permanent home ever since.”
On the foregoing findings the appeal is dismissed, at the costs of the appellant.